Citation Nr: 1039953	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The appellant served on active duty from October 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  In July 2007, the appellant submitted a Notice of 
Disagreement and in January 2008, timely perfected his appeal.

The appellant participated in a Travel Board Hearing with the 
undersigned Veterans Law Judge in December 2009.  A transcript of 
that proceeding has been associated with the appellant's VA 
claims file.

In February 2010, the Board issued a decision denying the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The appellant subsequently 
submitted a notice of appeal to the United States Court of 
Appeals for Veterans Claims (Court), indicating his disagreement 
with the denial of his claims.  The Court issued a July 2010 
Order vacating the February 2010 Board decision and remanding the 
appeal for readjudication consistent with the parties' Joint 
Motion for Remand.  


FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the 
appellant's currently diagnosed bilateral hearing loss is the 
result of a disease or injury in service.

2.  The preponderance of the evidence supports a finding that the 
appellant's currently diagnosed tinnitus is the result of a 
disease or injury in service.



CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by the 
appellant's military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in or aggravated by the appellant's 
military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  Given the fully favorable decision contained 
herein, the Board finds that discussion of the VCAA notice 
provided to the appellant is unnecessary, since any deficiency in 
the timing or content of such notice would constitute harmless 
error.  To whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as a disability rating and effective date, 
the Board finds that the RO will address any applicable 
downstream issues when effectuating the awards and therefore any 
failure to provide this notice at this junction cannot prejudice 
the claimant because he will be free to appeal any unfavorable 
finding by the RO regarding the disability ratings and effective 
dates.





II.  The Merits of the Claims

The appellant contends that he currently suffers from bilateral 
hearing loss and tinnitus as a result of his time in active duty 
service.  Specifically, the appellant alleges that his duties as 
an air police officer required him to stand guard on the runway 
during alerts when airplanes were refueled as well as when 
mechanics were working on airplanes and their engines were 
running.

Relevant Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of service.  
See 38 C.F.R. § 3.303(d) (2010).  Furthermore, sensor neural 
hearing loss, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to have 
been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  See 38 C.F.R. § 3.385 (2010).

Tinnitus has been variously defined.  It is "a sensation of noise 
(as a ringing or roaring) that is caused by a bodily condition 
(as wax in the ear or a perforated tympanic membrane").  See 
Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in 
the ears, such as ringing, buzzing, roaring, or clicking.  See YT 
v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing 
noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 
(1995).  "Tinnitus can be caused by a number of conditions, 
including injuries, acute diseases, and drug reactions [but] 
disablement from tinnitus does not depend on its origin."  See 59 
Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2) (2010).  In this regard, the 
Court of Appeals for Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Analysis

With respect to Hickson element (1), current diagnosis, the Board 
notes that during his July 2009 VA audiological examination, the 
appellant's measured puretone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
45
45
LEFT
15
15
15
20
50


Thus, the appellant has a current diagnosis of bilateral hearing 
loss, for VA purposes.  Furthermore, the appellant was diagnosed 
with tinnitus.  Hickson element (1) has been satisfied.  See 38 
C.F.R. § 3.385 (2010); see also Hickson, supra.

Review of the appellant's service records reveals that his 
military occupational specialty (MOS) was that of security police 
officer.  See Department of Defense Form 214.  Though there are 
no complaints of bilateral hearing loss or tinnitus during the 
appellant's time in active duty service, his MOS, also performed 
near airplanes, is consistent with his complaints of acoustic 
trauma in service.  Furthermore, the Board finds that the 
appellant is both competent and credible to report on the fact 
that he was exposed to loud noises during his active duty and 
that he suffered from bilateral hearing loss and tinnitus since 
that time.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra.  Therefore, the Board concedes that the appellant was 
exposed to acoustic trauma while on active duty.  Thus, Hickson 
element (2), in-service disease or injury, has been satisfied.  
See Hickson, supra.
With respect to crucial Hickson element (3), nexus, the only 
medical evidence of record consists of the July 2009 VA 
audiological examination report.  The VA examiner opined that it 
was less likely than not that the appellant currently suffered 
from bilateral hearing loss and tinnitus as a result of his 
acoustic trauma in service.  The rationale for this opinion was 
that the appellant did not suffer from these conditions upon 
discharge from service.

The Board notes that in Charles v. Principi, 16 Vet. App. 370, 
374-375 (2002), the Court specifically held that tinnitus is a 
condition which is capable of lay observation.  See also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Furthermore, the Board finds the appellant's claims regarding his 
having problems with tinnitus and bilateral hearing loss since 
shortly before his separation from active duty competent and 
credible evidence of continuity of symptomatology because the 
presence of these disorders is not a determination "medical in 
nature" and they are therefore capable of lay observation.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.

Therefore, with granting the appellant the benefit of any doubt 
in this matter, the Board concludes that service connection for 
tinnitus and bilateral hearing loss are warranted because the 
record contains medical evidence of a current disability, 
evidence of the in-service incurrence of an injury, and medical 
evidence of a nexus between the in-service injury and the current 
disabilities.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010); Hickson, supra.










ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


